Name: 93/616/EC: Commission Decision of 30 November 1993 repealing Decisions 90/552/EEC, 90/553/EEC, 91/93/EEC and 92/101/EEC
 Type: Decision_ENTSCHEID
 Subject Matter: agricultural activity;  Europe;  competition;  means of agricultural production
 Date Published: 1993-12-01

 Avis juridique important|31993D061693/616/EC: Commission Decision of 30 November 1993 repealing Decisions 90/552/EEC, 90/553/EEC, 91/93/EEC and 92/101/EEC Official Journal L 296 , 01/12/1993 P. 0059 - 0059COMMISSION DECISION of 30 November 1993 repealing Decisions 90/552/EEC, 90/553/EEC, 91/93/EEC and 92/101/EEC (93/616/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 92/36/EEC of 29 April 1992 amending, with regard to African horse sickness, Directive 90/426/EEC on animal health conditions governing the movement and import from third countries of equidae (1), and in particular the second paragraph of Article 2 thereof, Whereas, on account of outbreaks of African horse sickness in Spain and Portugal, the Commission adopted Decision 90/553/EEC of 9 November 1990, determining the limits of the territory infected with African horse sickness (2), as last amended by Decision 92/531/EEC (3), Decision 90/553/EEC of 9 November 1990, establishing the identification mark for equidae vaccinated against African horse sickness (4), Decision 91/93/EEC of 11 February 1991, determining the period of the year during which Portugal may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (5) and Decision 92/101/EEC of 28 January 1992, determining the period of the year during which Spain may dispatch certain equidae from the part of its territory considered to be infected with African horse sickness (6); Whereas Portugal has been considered not to be infected with African horse sickness since 9 December 1992; whereas with effect from 1 December 1993 Spain too should be considered not to be infected with African horse sickness; whereas Decisions 90/552/EEC, 90/553/EEC, 91/93/EEC and 92/101/EEC should therefore be repealed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Decisions 90/552/EEC, 90/553/EEC, 91/93/EEC and 92/101/EEC are hereby repealed. Article 2 This Decision is addressed to the Member States. Done at Brussels, 30 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 157, 10. 6. 1992, p. 28. (2) OJ No L 313, 13. 11. 1990, p. 38. (3) OJ No L 334, 19. 11. 1992, p. 34. (4) OJ No L 313, 13. 11. 1990, p. 40. (5) OJ No L 50, 23. 2. 1991, p. 27. (6) OJ No L 39, 15. 2. 1992, p. 46.